Citation Nr: 1531452	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was previously remanded by the Board in October 2011 and March 2014.


FINDING OF FACT

The probative, competent evidence does not demonstrate that an acquired psychiatric disorder, to include schizophrenia, PTSD, and anxiety, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  August and October 2007 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA examination reports and treatment records, Social Security Administration (SSA) records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In an October 2011 remand order, the Board directed the RO to obtain outstanding VA treatment records dated from 1985 to 1995.  The RO made several attempts to obtain the records, received some records in response, and notified the Veteran of the response.  In October 2012, the RO made a formal determination that, to the extent that any further VA treatment records from that period exist, any further attempts to obtain them would be futile.  

Additionally, in a March 2014 remand order, the Board directed that the RO obtain an opinion regarding the Veteran's current diagnoses and the etiology of any acquired psychiatric disorder.  Based on the Veteran's symptomatology and his past reluctance to attend scheduled examinations, the Board specifically found that the RO did not need to attempt to schedule an examination but, rather, should obtain an opinion based on the evidence of record.  An opinion was first obtained in July 2014, however, the examiner was unable to provide diagnoses or an opinion.  Another opinion was obtained in September 2014.  Upon review, the Board finds the September 2014 VA opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history, lay testimony, and previous psychological testing.  Additionally, the examiner consulted with a clinician who had treated the Veteran, and made a determination that further interview or testing of the Veteran would not prove fruitful.  The examiner provided opinions as to the clinical findings and adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the October 2011 and March 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he currently has an acquired psychiatric disorder that first manifested in service or was caused by traumatic in-service events.

With respect to a current disability, the record reflects a clinical diagnosis of chronic paranoid schizophrenia during the pendency of the appeal.  As such, the Board finds that the Veteran has demonstrated a current disability for service connection purposes.  The Board notes that while the Veteran has also claimed that he suffers from PTSD, there is no diagnosis of record supporting that contention.  The September 2014 VA examiner reviewed records of the Veteran's treatment dating back to the 1970s and found that they indicated that his symptoms were at all times attributable to the course of his schizophrenia and could not support a diagnosis of PTSD based on their onset and type.  In support of the opinion that the Veteran does not have PTSD, the VA examiner noted that in-service events or themes have not been evident in the Veteran's persisting delusional content or other clinical manifestations.  Further, the VA examiner noted that while symptoms the Veteran has experienced, such as suspiciousness and vigilance, are often associated with PTSD, they are also ubiquitous in schizophrenia.  The Veteran also demonstrated grandiose and religious delusions with paranoid and persecutory content which are associated with schizophrenia.  Additionally, the Board notes that while a January 1979 VA treatment record indicates that the Veteran was in an acute anxiety state, the record does not reflect a current diagnosis of anxiety.  As such, the only current clinical diagnosis of record is schizophrenia.

With respect to an in-service event or injury, the Veteran asserts that he began experiencing and was treated for symptoms of an acquired psychiatric disorder during service, but service treatment records do not reflect reports of or treatment for any mental health symptoms.  However, the Veteran also asserts that he was exposed to traumatic events during active duty service which may have contributed to the development of an acquired psychiatric disorder.  Specifically, the Veteran's sister reported that the Veteran had described witnessing the violent deaths of soldiers.  As the occurrence of this type of in-service event is likely consistent with the places, types, and circumstances of the Veteran's Vietnam service, the Board finds that the Veteran has demonstrated an in-service event or injury for the purposes of establishing service connection.

With respect to a nexus between a current disability an in-service event or injury, the Board notes that the Veteran's diagnosis of and treatment for schizophrenia and mental health symptoms is very well documented and the Board has reviewed all available records thereof.  However, the only competent medical opinion of record is the September 2014 VA opinion, which is negative to the Veteran's claim.  The VA examiner found that the Veteran's schizophrenia was less likely than not due to his military service, based primarily on the timing of the symptom onset and the associated documentation of the course and progression of his impairment in functioning.  The VA examiner found that the Veteran's report of symptom onset in service was not supported by the service treatment records or any other documentation.  In fact, the VA examiner noted there were no markers of impairment or decline in service; many of the Veteran's conduct and efficiency markers were rated as "excellent."  There were also no markers of impairment immediately post discharge, as the records indicate that the Veteran was married and working.  The VA examiner noted that records of the Veteran's treatment indicate that the first documented complaints were in 1974, and opined that his schizophrenia had onset between 1974 and 1976, roughly two to four years after the Veteran's discharge.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Veteran's sister and father have submitted lay statements regarding his condition.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran's father reported that the Veteran had been in good mental health prior to his Vietnam service, but had returned changed.  The Veteran's sister asserted throughout the pendency of the appeal that he had an acquired psychiatric disorder as a result of active duty.  Here, the evidence does not show that the Veteran, his father, or his sister possess the requisite training or credentials needed to render a competent opinion as to the diagnosis of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions of the Veteran and his family members as to whether a current disability is related to active duty do not competent medical evidence and lack probative value.  

Additionally, as some forms of acquired psychiatric disorders may be categorized as psychoses, the Veteran could have a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d 1331.  Upon review, however, the Board finds that the evidence does not demonstrate that any symptoms of an acquired psychiatric disorder began in or within one year of service.  The VA examiner specifically opined that the Veteran's schizophrenia most likely had onset between 1974 and 1976, roughly two to four years following discharge.  A review of the Veteran's medical records reveal that he has reported different dates of onset over time.  As such, continuity of symptomatology has not been established, nor can any acquired psychiatric disorder be said to have manifested to a compensable degree within one year of service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include schizophrenia, PTSD, and anxiety.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, PTSD, and anxiety, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


